Dismissed and Memorandum Opinion filed April 19, 2007







Dismissed
and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00284-CV
____________
 
MEGAN COLLEEN HARVEY-ARMSTRONG,
Appellant
 
V.
 
TOM DENNIS ARMSTRONG, SR., Appellee
 

 
On Appeal from the County Court at Law No. 1
Galveston County,
Texas
Trial Court Cause No. 06FD0228
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 14, 2006.  On April 11, 2007, appellant
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
19, 2007.
Panel consists of Justices Yates, Edelman, and Seymore.